DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-12 and 16-22 are pending upon entry of amendment filed on 10/28/22.

Applicant’s election of group I, claims 1-7, 10-12 and 19-21 with traverse in the reply filed on 10/28/22 has been acknowledged.   

The traversal is on the ground(s) that the claimed inventions do not lack unity.  This is not found persuasive because the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because the Inventions of Group I-III were found to have no special technical feature that defined the contribution over the prior art of (A) WO2012095662 and (B)U.S.Pub 2015/0150979.

The ‘662 publication teaches an antibody set forth in SEQ ID NO:1-2 formulation in acetate, amino acid and polysorbate (p. 24-27).

The ‘979 publication teaches concentrated antibody about 200mg/ml antibody formulations in acetate, glycine and polysorbate for reducing viscosity and enhance stability (claims 15-29).  The combination results in the claimed invention set forth in claim 1 of the instant application. The unity of invention does not exist under PCT Rule 13.1 and 13.2. Thus, the lack of unity maintained.

The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 8, 9, 16-18 and 22 are withdrawn from the further consideration by examiner 37CFR 1.142(b) as being withdrawn to a non-elected invention

Claims 1-7, 10-12 and 19-21 are under consideration in the instant application.
3.	      Applicant’s IDS filed on 5/20/20, 4/13/22 and 10/28/22 have been acknowledged.
The non-English foreign patent documents are considered to its English Abstract.  Applicant is required to submit English translation for further consideration.

4.	The oath filed on 5/20/20 has been acknowledged.

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

6.	Claims 10-11 are objected to as being depended on non-elected invention.  Appropriate correction is required.  For examining purpose, claims 10-11 are interpreted to comprise acetate, glycine and polysorbate at pH 4.6-5.5.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-7, 10-12 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2012/095662 (IDS reference) in view of U.S.Pub.2015/0150979 and U.S.Pub.2013/0202620.

The ‘662 publication teaches antibody formulation that binds IL-17A and IL-17F set forth in the SEQ ID NO:1-2 (see SEQ ID NO:7, 9, 11 and 15, see claims 1-8, 16-17).  The ‘662 publication further teaches inclusion of acetate buffer, amino acids, and/or polysorbate at pH of interest (p. 24-27).  In addition, the ‘662 publication teaches use of antibody fragments (p. 10). The ‘662 publication discloses use of nebulizer (e.g. container, p. 25) and claim 12 is included in this rejection.

The disclosure of the ‘662 publication differs from the instant claimed invention in that it does not teach the use 80-200mg/ml of antibody, addition of glycine as in claim 1 and specific concentrations of excipients recited in claims 3-7, 19-21 of the instant application. 

The ‘979 publication teaches antibody formulations comprising about 200mg/ml of antibody with 20-150mM of acetate, 0.01-0.03% polyorbate with 100-500mM of glycine (claims 15-28). The ‘979 publication further teaches exemplary formulations comprising 40mM of sodium acetate, about 220mM of glycine, 200mg/ml of antibody 0.01% polysorbate at pH 5 (Example 1) and this formulation reduces viscosity and enhances overall stability.

The limitations “about 185mg/ml” in claims 2 and 7 read on about 200mg/ml and included in this rejection. 

Moreover, the ‘620 publication teaches use of sodium acetate buffer, glycine, polysorbate and sucrose in 140mg/ml-160mg/ml antibody to reduce viscosity and aggregates to enhance stability (Examples 1-2, p. 12-14, claims).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known excipient concentrations taught by the ‘979 and ‘620 publication into the IL-17A/F antibody compositions taught by the ‘662 publication. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of known excipient concentration combinations taught by the ‘979 and ‘620 publications and reduces viscosity for higher concentration and enhances stability.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	Claims 1-7, 10-12 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,580,265 in view of U.S.Pub.2015/0150979 and U.S.Pub.2013/0202620.

The ‘265 patent teaches antibody formulation that binds IL-17A and IL-17F set forth in the SEQ ID NO:1-2 (see SEQ ID NO:7, 9, 11 and 15, see claims 1-10).  The ‘265 patent further teaches inclusion of acetate buffer, amino acids, and/or polysorbate at pH of interest (col. 14-15).  In addition, the ‘265 patent teaches use of antibody fragments (p. 10). The ‘265 patent discloses use of nebulizer (e.g. container, col. 15) and claim 12 is included in this rejection.

The disclosure of the ‘265 patent differs from the instant claimed invention in that it does not teach the use 80-200mg/ml of antibody, addition of glycine as in claim 1 and specific concentrations of excipients recited in claims 3-7, 19-21 of the instant application. 

The ‘979 publication teaches antibody formulations comprising about 200mg/ml of antibody with 20-150mM of acetate, 0.01-0.03% polyorbate with 100-500mM of glycine (claims 15-28). The ‘979 publication further teaches exemplary formulations comprising 40mM of sodium acetate, about 220mM of glycine, 200mg/ml of antibody 0.01% polysorbate at pH 5 (Example 1) and this formulation reduces viscosity and enhances overall stability.

The limitations “about 185mg/ml” in claims 2 and 7 read on about 200mg/ml and included in this rejection. 
Moreover, the ‘620 publication teaches use of sodium acetate buffer, glycine, polysorbate and sucrose in 140mg/ml-160mg/ml antibody to reduce viscosity and aggregates to enhance stability (Examples 1-2, p. 12-14, claims).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known excipient concentrations taught by the ‘979 and ‘620 publication into the IL-17A/F antibody compositions taught by the ‘265 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of known excipient concentration combinations taught by the ‘979 and ‘620 publications and reduces viscosity for higher concentration and enhances stability.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-7, 10-12 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Pat 8,580,265 in view of U.S.Pub.2015/0150979 and U.S.Pub.2013/0202620.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘265 patent recites IL-17A/F antibody set forth in SEQ ID NO:1-2 (see SEQ ID NO:7, 9, 11 and 15) and pharmaceutical composition thereof.

The claims of the ‘265 patent differ from the claimed invention in that it does not teach the use of acetate, glycine, polysorbate 80 as in claim 1 and specific concentrations set forth in claim 2-7, 10-12 and 19 of the instant application.

The disclosure of the ‘662 publication differs from the instant claimed invention in that it does not teach the use 80-200mg/ml of antibody, addition of glycine as in claim 1 and specific concentrations of excipients recited in claims 3-7, 19-21 of the instant application. 

The ‘979 publication teaches antibody formulations comprising about 200mg/ml of antibody with 20-150mM of acetate, 0.01-0.03% polyorbate with 100-500mM of glycine (claims 15-28). The ‘979 publication further teaches exemplary formulations comprising 40mM of sodium acetate, about 220mM of glycine, 200mg/ml of antibody 0.01% polysorbate at pH 5 (Example 1) and this formulation reduces viscosity and enhances overall stability.

The limitations “about 185mg/ml” in claims 2 and 7 read on about 200mg/ml and included in this rejection. 
Moreover, the ‘620 publication teaches use of sodium acetate buffer, glycine, polysorbate and sucrose in 140mg/ml-160mg/ml antibody to reduce viscosity and aggregates to enhance stability (Examples 1-2, p. 12-14, claims).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known excipient concentrations taught by the ‘979 and ‘620 publication into the IL-17A/F antibody compositions taught by the ‘662 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of known excipient concentration combinations taught by the ‘979 and ‘620 publications and reduces viscosity for higher concentration and enhances stability.

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 2, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644